F ~~ Lf;,D
                                                                                          .     If: .
                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA                        AP/{,'l22. 2009
                                                                                    NANC Y MAYER WHITTINGTON. CWJK
                                                                                          U.S. DISTRICT COtI'J
                                                       )
        EARL BATES,                                    )
                                                       )
                       Plaintiff,                      )
                                                       )
                       v.                              )       Civil Action No.     09 U735
                                                       )
        DUNN LAMPTON et al.,                           )
                                                       )
                       Defendants.                     )
        ------------------------)

                                           MEMORANDUM OPINION

                Plaintiff has filed an application to proceed in forma pauperis and a pro se complaint.

        The application will be granted and the complaint dismissed.

                Plaintiff is a prisoner confined in a Mississippi state prison Leakesville, Mississippi,

        serving a life sentence without possibility of parole imposed by the Pike County Circuit Court,

        Mississippi, upon conviction for murder. He has filed a damages action for alleged violations of

        his constitutional rights, seeking more than $10 million against six defendants. In the alternative,

        the plaintiff seeks relief in the form of a reduced sentence for a lesser included offense. The

        complaints names as defendants the state judge who presided over his trial and imposed

        sentence, the clerk of court where he was tried, two prosecutors involved in his criminal trial, his

        defense counsel, and the Mississippi Commission on Judicial Performance. The complaint

        alleges several errors the plaintiff denominates as constitutional violations that occurred during

        and after trial, including denial of a two-phase hearing, a procedurally faulty indictment, denial of

        proper jury instructions, alteration of records, leading argument during trial, violation of his right




1tl \
                                                                                                                     3
against self-incrimination, ineffective assistance of counsel, denial of a copy of his direct appeal,

denial ofleave to proceed with a writ of habeas corpus, and errors in sentencing. CompI. at 2-3,

~~   (d)( 1) - (12). In sum, the plaintiff asserts that his conviction and sentence are unlawful and in

violation of his constitutional rights.

         To the extent that this action is one for damages stemming from violations of the

plaintiffs federal civil rights, it is barred by the rule of Heck v. Humphrey, 512 U.S. 477 (1994).

In that case, the Supreme Court held that

         in order to recover damages from allegedly unconstitutional conviction or
         imprisonment, or for other harm caused by actions whose unlawfulness would
         render a conviction or sentence invalid, a plaintiff [seeking damages for violations
         of his federal civil rights] must prove that the conviction or sentence has been
         reversed on direct appeal, expunged by executive order, declared invalid by a state
         tribunal authorized to make such a determination, or called into question by a
         federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.

Id at 486-87. To determine whether the Heck bar applies, "the district court must consider

whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated." Id at 487. Here, the

wrongs that plaintiff alleges, if proved, would render his conviction and sentence invalid. The

plaintiff has not demonstrated that his conviction or sentence has already been invalidated.

Therefore, under the rule in Heck v. Humphrey, the claims presented in this complaint for

damages stemming from violations of plaintiff s civil rights must be dismissed.

         To the extent that the plaintiff seeks to reduce the duration of his sentence, this matter

may be construed as one for habeas review brought under 28 U.S.C. § 2254. A person in

custody under sentence imposed by a state court Federal court may seek habeas review in federal



                                                   2
court only after the exhaustion of available state remedies, see 28 U.S.C. § 2254(b)(1), and only

"in the district court for the district wherein such person is in custody or in the district court for

the district within which the State court was held which convicted and sentenced [petitioner] and

each of such district courts shall have concurrent jurisdiction to entertain the application," 28

U.S.C. § 2241(d). Thus, assuming that the prisoner has exhausted his state remedies, his federal

recourse lies in the United States District Court for the Southern District of Mississippi, not in

this court.

        Because the relief sought in this action is either barred by Heck v. Humphrey or

improperly addressed to this court instead of the United States District Court for the Southern

District of Mississippi, the complaint will be dismissed without prejudice. A separate final order

accompanies this memorandum opinion.




                                                        United States District Judge




                                                   3